IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                      May 15, 2008
                                     No. 07-31070
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


SCOTT ANTHONY BURAS
                                                                       Plaintiff-Appellant
v.
TEI SEALING SYSTEMS LLC; TETRALENE INC;
TETRALENE ELASTOMER INC.
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                 (2:06-CV-6713)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Scott Anthony Buras appeals the grant of summary

judgment by the district court. That judgment dismissed the action filed by

Buras      alleging   employment        discrimination;      specifically,       constructive

discharge resulting from alleged male-on-male sexual “horseplay” by fellow

employees and supervisors of Buras. The district court’s summary judgment

dismissed Buras’s complaint for failure to make out a prima facie case of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
employment discrimination, granting the motion because of the total absence

of probative evidence: Nothing was before the court except (1) the unsworn

conclusional and self-serving statement of Buras, (2) a short, hearsay

statement from his brother (also unsworn), and (3) the deposition of one Otis

Earlycutt, formerly an employee of the defendants and supervisor of Buras,

which deposition was totally devoid of evidence supporting allegations of the

Buras complaint.

     The sole basis of the appeal is the purported post-judgment “errata”

statement by Earlycutt, which Buras claims sheds a different light on the

matter. Our careful examination of the record on appeal and the briefs of the

parties refutes that contention and satisfies us that the district court

correctly granted summary judgment dismissing Buras’s action; moreover,

that even if the errata attributed to Earlycutt had been before the district

court, the result would have been the same and the summary judgment would

stand.

AFFIRMED.




                                     2